Title: To John Adams from James Warren, 15 November 1783
From: Warren, James
To: Adams, John


          My Dear Sir,
            Milton Novemr 15th: 1783.
          Since my last which went in a French Brigt: by way of Nantes, Copy of which you have above, Nothing Material has taken place, except a Resolution of Congress to erect Buildings & to reside alternately on the Delaware & Potowmack, & in the mean Time they have adjourn’d to Annapolis on the 12th Instant,— this is consider’d by the Patriots as a Triumph. Our Friend Gerry thinks the Measure will have Beneficial, & Extensive, Consequences, & particularly that, it will strengthen the Union, & Confidence of the Southern, & Northern States;— It will at least embarrass those Measures which had been so successful while Congress sat at Philadelphia, & which would have been fully executed had it return’d there again.— The last Ships from London bring us Advices that the definitive Treaty was sign’d the beginning of Septemr: but no Official Account is yet Arriv’d,—nor do we hear any Thing of the Commercial Treaty,— I can suppose that many Difficulties attend that Business— Mr Temple who goes for England and designs to go also to France takes this, and will hand or forward it to You,— I think he has been use’d here very hardly,— Our G——r and his Tools have been the Immediate Actors, whether their Conduct Originated from their Own little, narrow Policy, or is deriv’d from a higher Source I don’t know,— for my Part I have not a Single Reason to suppose he ever did, or ever wished to injure this Country, and he certainly has done it Service in some Instances, and for some Cause or Other has suffer’d greatly,— You will probably see him, & hear his Account of the whole Matter;— His principal Veiws in going to Europe are to endeavour to get from the present Ministry some compensation for the Losses he sustain’d by a former Administration,—& to see and bring Dr Franklin to an explicit Declaration with respect to the Letters;— I wish him Success in both,— If it be convenient for You to give him any Assistance, You will in my Opinion do Service to an honest Man, and oblige those who think him so— Your Lady & Daughter spent the Day with us Yesterday, You will probably have it under their own Hands by this Oppertunity that they are well— I am, with great Respect, / Yr Friend & Hble: Servt:
          J Warren
        